Citation Nr: 1507757	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  11-28 478	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence sufficient to reopen a claim of entitlement to nonservice-connected death pension benefits has been received.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had recognized service in the United States Army Forces in the Far East (USAFFE) from March 1942 to May 1942, and with the Regular Philippine Army from August 1945 to February 1946.  He died in March 1997, and the appellant is his surviving spouse.  The appellant is unrepresented.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Commonwealth of the Philippines. 

The Board notes that the appellant's nonservice-connected death pension claim was originally denied in a July 1997 decision letter, but she did not complete the steps required to appeal that decision.  The July 1997 RO decision letter therefore represents the last final action on the merits of the nonservice-connected death pension claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The July 1997 decision letter also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the July 1997 decision letter constitutes new and material evidence on the issue of entitlement to nonservice-connected death pension benefits.

The Board notes that the death pension claim on appeal was not treated by the RO as a claim to reopen, but rather the claim was denied on the merits.  The April 2010 rating decision and notice of denial letter made no reference to the July 1997 denial of the appellant's claim of entitlement to nonservice-connected death pension benefits.  Accordingly, the Board must initially determine whether the appellant has presented new and material evidence sufficient to reopen the previously denied death pension claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Consequently, the issues before the Board involve the threshold question of whether new and material evidence has been received in connection with the death pension claim, and the issues are as set out on the title page.

In November 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The record before the Board consists of the appellant's paper claims file and an electronic file.  The electronic file does not currently contain evidence that is pertinent to the claims on appeal that is not already included in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional development is necessary with respect to the issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described below.

In connection with her claim for service connection for the cause of the Veteran's death, the appellant contends that the Veteran was a prisoner of war (POW).  The term former POW for VA purposes means a person who, while serving in the active military, naval, or air service, was forcibly detained or interned in line of duty by an enemy or foreign government, the agents of either, or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  A governing regulation provides that VA shall accept the findings of the appropriate service department that a person was a POW during a period of war unless a reasonable basis exists for questioning it.  38 C.F.R. § 3.1(y)(1).  [However, VA is not required to follow the service department's findings that the Veteran was not a POW.  Manibog v. Brown, 8 Vet. App. 465 (1996); VAOPGCPREC 14-94; 59 Fed. Reg. 54673 (1994).]

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

The Veteran's death certificate states that he had several significant conditions contributing to death, including hypertensive arteriosclerotic cardiovascular disease, left atrial enlargement and left ventricular hypertrophy.  Pursuant to 38 C.F.R. § 3.309(c), atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) are diseases for which presumptive service connection applies for POWs.

In November 2009, the RO asked the National Personnel Records Center (NPRC) to verify the Veteran's status as a POW.  That same month, the NPRC provided a negative response.  Based on that negative response, the RO issued an administrative decision, in February 2010, in which it was determined that the Veteran could not be recognized as a former POW.  However, in August 2014, the Court issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014), holding that VA may not rely on certification from NPRC to determine Veteran status for VA benefits purposes.  Consequently, remand is required to seek verification of the Veteran's service with the Department of the Army, to include verification of POW status.

Turning to the remaining claim, the RO informed that the appellant, in an April 2010 notice letter, that her claim of entitlement to nonservice-connected death pension benefits had been denied because the Veteran did not have the requisite service to qualify for pension benefits.  The RO never stated that the appellant's death pension claim had previously been denied for the same reason in July 1997.  There was no mention of the statutory or regulatory requirements for new and material evidence in the notice letter or in the September 2011 Statement of the Case (SOC).  In addition, the appellant's claim of entitlement to death pension benefits was not analyzed by the RO on a new and material evidence basis in the April 2010 rating decision.  The appellant has not been notified that new and material evidence is needed to reopen her claim of entitlement to nonservice-connected death pension benefits.  Therefore, she has not addressed or referenced the requirements for new and material evidence.

Thus, it is fairly clear from the evidence of record that the appellant was not notified of the need for new and material evidence, and is it clear that she probably was not aware of the possibility that the issue of new and material evidence would be considered by the Board.  The Board, however, is required to consider whether the appellant has submitted new and material evidence sufficient to warrant reopening of her death pension claim before the Board may consider the claim on the merits.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 8 Vet. App. 1 (1995).

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in part, that VA's duty to notify a claimant seeking to reopen a claim included advising the claimant of the evidence and information needed to reopen the claim and notifying the claimant of the evidence and information needed to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court further held that VA must, in the context of a claim to reopen, look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  

On remand, the RO must provide the appellant with notice as to what is necessary to substantiate the previously unestablished element or elements required to change the previous denial of entitlement to nonservice-connected death pension benefits.  

Therefore, to ensure full compliance with due process requirements, this case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed, including compliance with the Kent ruling.  Advise the appellant of the evidence and information that is necessary to reopen the death pension claim on appeal, as well as the evidence and information that is necessary to establish her entitlement to the underlying claim for the benefits sought by the appellant.  See also 38 C.F.R. § 3.156.   In particular, advise the appellant of what evidence would substantiate her petition to reopen her claim of entitlement to nonservice-connected death pension benefits.   An appropriate period of time should be allowed for the appellant to respond and/or submit additional evidence.

2.  Contact the Department of the Army for verification of the Veteran's military service, providing the service department with copies of all relevant documentation.  In particular, request verification of POW status for the Veteran.

3.  After completing the above development, and any other development deemed necessary, readjudicate the cause of death issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations.

4.  If the cause of death claim is denied, after completing the above development, and any other development deemed necessary, determine whether the additional evidence submitted is new and material as to the issue of entitlement to nonservice-connected death pension benefits.  In determining whether new and material evidence has been submitted, determine whether the evidence secured or presented since the last final decision is new and material when viewed in the context of all the evidence, both old and new, presuming the credibility of the new evidence.  See Evans v. Brown, 9 Vet. App. 273 (1996); Justus v. Principi, 3 Vet. App. 510 (1992).

5.  If new and material evidence has been submitted, reopen the death pension claim and re-adjudicate it.  The re-adjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, statutes and regulations.

6.  If any benefit sought on appeal remains denied, the appellant and her representative, if any, must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

